In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐1711 
JEREMY D. CAIREL AND MARVIN JOHNSON, 
                                                Plaintiffs‐Appellants, 

                                  v. 

JACOB ALDERDEN, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
              No. 09 C 1878 — John F. Grady, Judge. 
                     ____________________ 

        ARGUED MAY 27, 2015 — DECIDED MAY 5, 2016 
                 ____________________ 

    Before POSNER, MANION, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. This appeal presents several is‐
sues concerning the scope of civil remedies available to peo‐
ple who are mistakenly arrested and charged with crimes. In 
2007, plaintiffs Jeremy Cairel and Marvin Johnson were help‐
ing a friend repossess cars lawfully when they were stopped 
for a traffic violation. The officers conducting the stop, aware 
of a recent string of robberies in the area, grew suspicious and 
called  a  robbery  victim  to  the  scene.  The  victim  identified 
2                                                      No. 14‐1711 

Cairel and Johnson as the men who had robbed him the night 
before.  The  officers  arrested  them  on  the  spot.  When  ques‐
tioned later by detectives, Cairel eventually confessed to sev‐
eral robberies and implicated Johnson in one. 
    Prosecutors filed charges against both Cairel and Johnson. 
Johnson pled guilty in exchange for probation. Further inves‐
tigation, however, revealed that both Cairel and Johnson were 
actually  innocent.  Over  a  year  after  the  arrests,  prosecutors 
dismissed Cairel’s case and allowed Johnson to withdraw his 
guilty  plea.  Neither  Cairel  nor  Johnson  was  imprisoned; 
Cairel was never convicted. 
     Plaintiffs  Cairel  and  Johnson  sued  the  defendant  detec‐
tives under 42 U.S.C. § 1983 alleging three federal due process 
claims: fabricating Johnson’s confession, failing to disclose a 
potential alibi witness, and coercing Cairel’s confession. Plain‐
tiffs  also  alleged  state‐law  claims  for  malicious  prosecution 
and  intentional  infliction  of  emotional  distress.  The  district 
court granted summary judgment for defendants, and plain‐
tiffs appealed. 
    We  affirm.  First,  summary  judgment  was  properly 
granted  on  plaintiffs’  federal  due  process  claims.  Plaintiffs’ 
fabrication claim is foreclosed because they were not deprived 
of sufficient liberty to support their claim. Plaintiffs’ suppres‐
sion  claim  fails  because they have no evidence that defend‐
ants  concealed  evidence  unknown  to  plaintiffs  supporting 
their alibi or that any failure to disclose caused a deprivation 
of liberty. Cairel’s substantive due process claim for coercion 
fails because no reasonable jury could find that his interroga‐
tion “shocked the conscience.” Plaintiffs’ state‐law claims also 
fail. Probable cause for the criminal charges defeats the claims 
for malicious prosecution, and no reasonable jury could find 
No. 14‐1711                                                          3 

that defendants’ conduct was so “extreme and outrageous” as 
to prove intentional infliction of emotional distress.  
I. Facts for Summary Judgment 
   A. The Traffic Stop 
     This suit arises out of the arrest and subsequent treatment 
of  the  two  plaintiffs  in  this  case,  Jeremy  Cairel  and  Marvin 
Johnson. In 2006, both spent some time repossessing cars for 
a friend, Eric Moore, who worked for a car repossession com‐
pany.  Neither  plaintiff  was  actually  employed  by  the  com‐
pany. They helped Moore informally in return for cash. 
    Plaintiffs were arrested on the evening of January 24, 2007, 
when they and Moore were out repossessing cars. Two police 
officers stopped plaintiffs’ car after seeing several traffic vio‐
lations. Johnson told the officers that they were in the area to 
repossess cars. Moore provided the officers with paperwork 
showing that they were doing legitimate repossessions. 
   B.  Evidence Supporting Probable Cause 
   The  incident  might  not  have  aroused  the  officers’  suspi‐
cions, but they knew that in the weeks before the traffic stop, 
the area had seen a string of robberies in which robbers had 
impersonated police officers, pulled over cars, and robbed the 
occupants. Just the night before the plaintiffs were stopped, 
Joseph Micetich had been robbed in this way. 
     The police asked Micetich to come to the scene of plain‐
tiffs’ traffic stop. Defendants contend that, upon arriving, Mi‐
cetich identified Cairel and Johnson as the men who robbed 
him. Plaintiffs offer evidence that Moore overheard Micetich 
express uncertainty and that Micetich never actually affirma‐
tively  identified  plaintiffs  at  the  scene.  We  assume  that 
4                                                            No. 14‐1711 

Moore’s account is true, but it is also undisputed that Micetich 
later told police he was confident in his identification. Even 
years  later he  said  he  was  still  “absolutely  sure  that  Jeremy 
Cairel and Marvin Johnson are the men who robbed me.” Fol‐
lowing this disputed identification, the police arrested Cairel 
and Johnson and took them back to the station. 
    At that point, Detectives Jacob Alderden and Patrick John‐
son—both  defendants  in  this  case—became  involved.  First, 
the detectives spoke with the arresting officers and then with 
Micetich, who confirmed his identification of Cairel and John‐
son as the men who robbed him. This time, Micetich said he 
was absolutely sure of his identifications. Second, the detec‐
tives compared Micetich’s descriptions of the robbers from the 
night before to Cairel and Johnson. There were discrepancies. 
Micetich,  who  viewed  the  robbers  from  his  car  while  being 
robbed, had previously described the robbers as a black man 
who was five feet, six inches tall and a Hispanic man who was 
six  feet  tall.  Johnson  is  black  and  five  feet,  eight  inches  tall, 
while Cairel is white and six feet, five inches tall. The detec‐
tives did not think these discrepancies were particularly great, 
especially given Micetich’s certainty and the fact that the ini‐
tial observation occurred at night. 
   The detectives then questioned Cairel. He appeared upset 
throughout  the  interrogation.  Although  Cairel  initially  de‐
nied having committed the robbery and later turned out to be 
innocent, he eventually told the detectives that he, Moore, and 
Johnson had actually robbed several people, including a man 
who might have been Micetich. 
   To support their claims that the detectives took unfair ad‐
vantage  of Cairel,  plaintiffs  emphasize  that  Cairel  had  been 
diagnosed  with  an  unspecified  learning  disability  and  had 
No. 14‐1711                                                          5 

low IQ scores consistent with that diagnosis. A psychological 
examination  suggested  that  Cairel’s  disability  could  cause 
him to agree mistakenly with someone else’s statements. The 
detectives  have  produced  expert  testimony  suggesting  that 
they would not have been able to tell that  Cairel lacked the 
ability  to  comprehend  the  content  and  consequences  of  his 
confession simply from talking to him. Plaintiffs have offered 
evidence that Moore told the detectives that Cairel had been 
in special education classes and had a learning disability. 
    The detectives then confronted Johnson with what Cairel 
had said. Plaintiffs and defendants disagree about the events 
that  followed.  According  to  defendants,  Johnson  corrobo‐
rated  Cairel’s  confession.  Johnson  denies  that  he  ever  con‐
fessed  to  the  robberies.  (He  would  later  plead  guilty  in  ex‐
change  for  probation.) For purposes of summary  judgment, 
we must assume that Johnson’s confession was fabricated by 
the detectives.  
    Finally,  Detective  Alderden  interviewed  Moore.  Moore 
denied  committing  any  robberies  and  provided  an  alibi  for 
the  Micetich  robbery.  He  made  it  clear  that  he,  Cairel,  and 
Johnson had been transporting cars elsewhere. Other detec‐
tives,  including  Luis  Otero,  who  is  also  a  defendant  in  this 
case, visited the repossession company the next day. The de‐
tectives confirmed that Moore worked for the company and 
had repossessed cars on the day of the Micetich robbery. The 
alibi  was  not  airtight,  though.  Nothing  in  the  records  con‐
firmed the exact times when plaintiffs were repossessing the 
cars that day. 
   The detectives then brought in Elias Arias, who had also 
been robbed by men impersonating police officers. He identi‐
6                                                       No. 14‐1711 

fied Cairel in a line‐up as one of the robbers. Arias’s initial de‐
scription had suggested that he was robbed by one white male 
who was in his forties and was five feet, two inches tall, and 
another white male who was between five feet, eight inches 
and ten inches tall. Even though these also differed consider‐
ably from Cairel, in Detective Alderden’s view these discrep‐
ancies  did  not  exclude  Cairel  because  witness  estimates  of 
height and age are often imprecise and because Arias seemed 
confident about his identification in the line‐up. 
     C.  Plaintiffs Are Charged 
    At  that  point,  Detective  Alderden  felt  he  had  enough  to 
take Cairel’s case to Assistant State’s Attorney Elizabeth Ciac‐
cia.  Cairel  maintains  that  the  detective  told  him  that  if  he 
helped out Ciaccia, he would be able to go home. Ciaccia ini‐
tially  met  with  Cairel  alone  and  asked  him  if  he  had  been 
treated well. Cairel said that he had been, and he confirmed 
that he had not been threatened or promised anything. Cairel 
told  the  prosecutor  about  the  Arias  and  Micetich  robberies. 
The prosecutor then put Cairel’s confession in writing, read‐
ing aloud each page while Cairel made changes as she went 
along. Cairel said that he and Johnson had robbed Micetich 
and that he and Moore had robbed Arias. Cairel admits that 
he signed the documents and agreed to them at the time they 
were written, but now it is clear that none of it was actually 
correct. The prosecutor then interviewed Johnson, but he did 
not admit to her any criminal activity.  
   Cairel was charged with armed robbery for the Arias rob‐
bery,  aggravated  robbery  for  the  Micetich  robbery,  and  two 
counts  of  aggravated  false  “personation”  of  a  peace  officer. 
See  720  ILCS  5/32‐5.2  (2007).  Johnson  was  charged  with  ag‐
No. 14‐1711                                                             7 

gravated robbery of Micetich and aggravated false “persona‐
tion” of a peace officer. Moore was not charged. Johnson and 
Cairel were released from Cook County Jail after a few days 
in police custody when their families posted bond. 
    D.  The Cases Collapse 
    Over the next several months, however, the cases against 
Cairel and Johnson weakened and eventually collapsed. De‐
tective  Alderden  did  not  assume  the  cases  were  closed.  He 
took another look at the repossession orders and found that 
some of the people Cairel claimed he had robbed had actually 
had their cars repossessed lawfully. Detective Alderden made 
sure to document these discrepancies in a report on April 14, 
2007, which he passed on to the prosecutor handling the crim‐
inal cases.  
    The second development that shook Detective Alderden’s 
confidence that Cairel was involved in robberies was that an‐
other  man,  Joseph  Hatzell,  was  later  arrested  for  a  similar 
“police impersonation job.” When Hatzell was brought in for 
questioning, he said he was fairly certain that Arias was one 
of the people he had robbed. Detective Alderden also brought 
this to the attention of the prosecutors.  
   The  State  dropped  the  charges  against  Cairel  in  March 
2008,  over  a  year  after  the  initial  arrest.  Cairel’s  lawyer  also 
convinced  the  prosecutors  to  allow  Johnson  to  vacate  his 
guilty  plea—he  had  pled  guilty  so  that  he  could  avoid  jail 
time—after he had served one month of probation.  
   Plaintiffs then filed suit in federal court against Detectives 
Alderden and Johnson, the City of Chicago, and several other 
defendants,  most  of  whom  have  since  been  dismissed  from 
8                                                         No. 14‐1711 

the case. Plaintiffs alleged federal due process violations, con‐
spiracy  to  violate constitutional  rights, and  state  law  claims 
for  malicious  prosecution  and  intentional  infliction  of  emo‐
tional  distress.  Defendants  eventually  moved  for  summary 
judgment  on  all  of  plaintiffs’  claims,  and  the  district  court 
granted the motion across the board. 
II. Standard of Review 
    We review de novo a district court’s decision to grant a mo‐
tion for summary judgment. Miller v. Gonzalez, 761 F.3d 822, 
826 (7th Cir. 2014). We review all evidence in the light most 
favorable  to  the  non‐moving  parties—here,  the  plaintiffs—
and give them the benefit of all reasonable inferences from the 
evidence  in  their  favor.  Id.,  citing  Anderson  v.  Liberty  Lobby, 
Inc., 477 U.S. 242, 255 (1986). Summary judgment is appropri‐
ate  when  no genuine  dispute of material  fact  exists  and the 
moving  parties  are  entitled  to  judgment  as  a  matter  of  law. 
Fed. R. Civ. P. 56(a); see also Carroll v. Lynch, 698 F.3d 561, 564 
(7th Cir. 2012). 
    Before we address the merits of plaintiffs’ claims, we first 
address  their  contention  that  the  district  court  should  not 
have  considered  the  defendants’  police  reports—including 
defendants’  own  observations  and  those  of  eyewitnesses  to 
the  robberies—on  summary  judgment.  To  be  considered  on 
summary  judgment,  evidence  must  be  admissible  at  trial, 
though “the form produced at summary judgment need not 
be admissible.” Wragg v. Village of Thornton, 604 F.3d 464, 466 
(7th  Cir.  2010).  If  the  evidence  is  inadmissible  hearsay,  the 
courts may not consider it. See Carlisle v. Deere & Co., 576 F.3d 
649, 655 (7th Cir. 2009). And when a document contains mul‐
tiple layers of hearsay, as some parts of the police reports do, 
each layer must be admissible. See Fed. R. Evid. 805. 
No. 14‐1711                                                           9 

    The district court properly considered the evidence here. 
The officers have offered affidavits adopting the substance of 
their  observations  in  the  police  reports  as  their  testimony,  a 
form  that is  certainly  admissible on  summary judgment.  To 
the extent the officers reported statements made by others—
the robbery victims—those statements were not hearsay be‐
cause they were not offered to prove that they were true. See 
Fed. R. Evid. 801(c)(2). The statements by the victims were of‐
fered  instead  to  show  the  officers  had  information  giving 
them probable cause to arrest plaintiffs, as well as to explain 
how  they  perceived  Cairel  during  the  interrogation  and  to 
show  what  information  they  passed  on  to  prosecutors.  See 
Woods v. City of Chicago, 234 F.3d 979, 986–87 (7th Cir. 2000).  
III. Federal Due Process Claims 
    We turn to the merits. Plaintiffs maintain that a reasonable 
jury could find they were deprived of liberty without due pro‐
cess of law. Plaintiffs argue in essence that the facts known to 
the officers and prosecution—including the allegedly coerced 
and fabricated confessions—could not have supported their 
arrests and the later decision to prosecute. Plaintiffs cannot, 
however, bring false arrest claims for violation of their Fourth 
Amendment rights. They filed suit well outside the two‐year 
statute of limitations period for such claims. See Wallace v. City 
of Chicago, 440 F.3d 421, 424–25 (7th Cir. 2006). Nor can they 
assert federal constitutional claims for malicious prosecution 
because Illinois tort law provides an adequate remedy. New‐
some v. McCabe, 256 F.3d 747, 751 (7th Cir. 2001); see also Ray 
v. City of Chicago, 629 F.3d 660, 664 (7th Cir. 2011).  
   That leaves plaintiffs with three theories that defendants 
deprived them of liberty without due process of law: (1) by 
10                                                     No. 14‐1711 

fabricating  evidence;  (2)  by  withholding  exculpatory  evi‐
dence from the prosecutors and plaintiffs themselves; and (3) 
by coercing a confession from a cognitively impaired person. 
On  this  record,  we conclude  that  the  district  court  correctly 
granted summary judgment on these claims.  
      A. Fabrication of Evidence 
    Plaintiffs first argue that defendants violated their rights 
by fabricating Johnson’s confession and by tampering with or 
fabricating  the  Arias  and  Micetich  identifications.  Plaintiffs 
emphasize that Johnson has always maintained that he never 
confessed and that defendants cannot point to any objective 
evidence that he did. As to identifications by the robbery vic‐
tims, plaintiffs emphasize the discrepancies between their in‐
itial descriptions of the robbers and the plaintiffs’ actual ap‐
pearances.  They  also  point  to  Moore’s  affidavit  saying  that 
Micetich was uncertain about his identifications at the scene 
of the traffic stop.  
    Even  assuming  for  the  purposes  of  summary  judgment 
that defendants fabricated evidence, plaintiffs still could not 
prevail on this claim. For such a claim, the plaintiff must have 
suffered a deprivation of liberty. See Saunders‐El v. Rohde, 778 
F.3d 556, 561 (7th Cir. 2015); see also Alexander v. McKinney, 
692 F.3d 553, 557 (7th Cir. 2012). The need to appear in court 
and attend trial does not constitute such a deprivation. Saun‐
ders‐El, 778 F.3d at 561, quoting Alexander, 692 F.3d at 557 n.2. 
We held in Saunders‐El that a plaintiff who had been released 
on bond following his arrest and who was later acquitted at 
trial could not maintain a due process claim for fabrication of 
evidence.  Id.  Plaintiffs’  evidence‐fabrication  claims  are  fore‐
closed by our holding in Saunders‐El. Plaintiffs were quickly 
released on bond following their arrests. Of course, they were 
No. 14‐1711                                                                      11 

never actually tried, but this, if anything, reduces any burden 
plaintiffs may have faced.1  
      B. Withholding Exculpatory Evidence 
    Plaintiffs assert constitutional claims based on defendants’ 
alleged failure to disclose exculpatory evidence of their alibi 
to the prosecution and to the plaintiffs themselves. See Brady 
v. Maryland, 373 U.S. 83, 87–88 (1963) (state violates due pro‐
cess by failing to disclose material exculpatory evidence to de‐
fense in time for defendant to make use of it). A corollary of 
the prosecution’s duty to disclose to the defense is that the po‐
lice  must  disclose  exculpatory  evidence  to  the  prosecutors. 
See Harris v. Kuba, 486 F.3d 1010, 1014 (7th Cir. 2007), citing 
Newsome, 256 F.3d at 752. A police officer’s failure to disclose 
exculpatory evidence to a prosecutor may foreseeably result 
in a violation of the accused’s due process rights under Brady. 
See Newsome, 256 F.3d at 752. 
   To prevail on a civil Brady claim against an officer, an ac‐
cused must show that (1) the evidence is favorable to him; (2) 
the  evidence  was  concealed  by  the  officer;  and  (3)  the  con‐
cealed  evidence  resulted  in  prejudice.  Harris,  486  F.3d  at 
1014.2  Prejudice  requires  proof  that  the  failure  to  disclose 
                                                 
1 Johnson served one month on probation following his guilty plea. He 

has  not  argued  in  the  district  court  or  on  appeal  that  his  probation  im‐
posed such a restraint upon his liberty as to support a due process claim. 
2 The Brady constitutional standard in a criminal case applies to both will‐

ful and negligent failures to disclose exculpatory evidence. See Strickler v. 
Greene, 527 U.S. 263, 281–82 (1999). For civil claims for due process viola‐
tions, though, the general rule is that the defendant must have acted in‐
tentionally or at least recklessly. See generally Daniels v. Williams, 474 U.S. 
327 (1986). We can decide this appeal without deciding the required state 
of mind here. 
12                                                        No. 14‐1711 

caused a deprivation of the accused’s liberty. See Armstrong v. 
Daily, 786 F.3d 529, 551–52 (7th Cir. 2015) (affirming denial of 
dismissal where destruction of exculpatory evidence caused 
accused to spend three additional years in prison pending re‐
trial  until  charges  were  dismissed).  Plaintiffs’  civil  Brady 
claims fail on summary judgment for three separate reasons. 
    First, plaintiffs’ Brady theory that the defendant detectives 
failed to disclose the alibi evidence to prosecutors fails on the 
evidence. While prosecutor Ciaccia said at her deposition that 
she  did  not  remember  if she was told about Moore  and the 
alibi  he  offered,  there  is  no  dispute  that  the  police  reports 
were sent to the prosecution and contained detailed descrip‐
tions of the alibi and the investigation at the repossession cen‐
ter.  These  undisputed  facts  show  that  exculpatory  evidence 
was not concealed by the detectives as required to establish a 
civil Brady claim against them. See Mosley v. City of Chicago, 
614  F.3d  391,  397–98  (7th  Cir.  2010)  (civil  Brady  claim  failed 
without  evidence  that  officers  withheld  any  favorable  evi‐
dence); cf. Jones v. City of Chicago, 856 F.2d 985, 995–96 (7th Cir. 
1988) (civil Brady claim was viable where the prosecutor did 
not  have  access  to  law  enforcement  files  that  “would  have 
given  any  prosecutor  pause”  about  whether  to  proceed  to 
trial). 
     Second, the record also could not support plaintiffs’ claim 
that defendants concealed evidence of the alibi from the plain‐
tiffs. Plaintiffs themselves were working with Moore during 
the times of the alleged robberies and at the time of their ar‐
rest. They were well aware that Moore could provide an alibi 
and that records from the repossession company might cor‐
roborate that alibi. The government did not prevent plaintiffs 
from speaking with Moore or otherwise conceal the evidence 
No. 14‐1711                                                                      13 

of  plaintiffs’  alibi  from  plaintiffs  themselves.  The  plaintiffs 
cannot  establish  that  defendants  concealed  exculpatory  evi‐
dence that was unknown to them as the accused. See Harris, 
486 F.3d at 1015, quoting United States v. Lee, 399 F.3d 864, 865 
(7th Cir. 2005). 
    Plaintiffs’ civil Brady claims fail for a third reason, which 
is that they also cannot demonstrate a deprivation of liberty 
as a result of any alleged failure to disclose the alibi evidence. 
See Armstrong, 786 F.3d at 552 (“The prosecution may fulfill 
its Brady obligation through disclosure in the time leading up 
to or sometimes even during trial.”). Both plaintiffs were re‐
leased after their arrest, and Cairel was never convicted. We 
assume that civil Brady claims will be viable most often when 
a defendant has been wrongfully convicted and imprisoned 
as a result of the Brady violation. See, e.g., Bianchi v. McQueen, 
No. 14‐1635, — F.3d — , 2016 WL 1213270, at *8 (7th Cir. March 
29, 2016). As we explained in Armstrong, however, the key to 
a civil Brady claim is not a conviction or acquittal but a depri‐
vation of liberty. Armstrong, 786 F.3d at 553–55. Under other 
circumstances,  such  as  where  an  accused  is  held  in  pretrial 
custody before acquittal or dismissal, a failure to disclose ex‐
culpatory evidence may cause the type of deprivation of lib‐
erty required for a Brady claim even if the case ends without a 
trial or conviction. Id. at 553 (allowing such a claim for pro‐
longed  pretrial  detention  caused  by  destruction  of  exculpa‐
tory evidence).3  


                                                 
3 Because the exculpatory information was available to Johnson before he 

pled guilty, we need not decide whether his Brady claim survives his de‐
cision to plead guilty. See McCann v. Mangialardi, 337 F.3d 782, 787–88 (7th 
Cir.  2003)  (suggesting,  but  not  deciding  due  to  lack  of  evidence,  that  a 
14                                                          No. 14‐1711 

      C. Interrogation of Cairel 
     Plaintiff Cairel’s final federal claim is that defendants vio‐
lated  his  substantive  due  process  rights  when  they  interro‐
gated  him.  Cairel  argues  that  because  he  is  cognitively  im‐
paired,  defendants’  interrogation  of  him  “shocked  the  con‐
science” and violated the substantive due process guarantees 
of  the  Fourteenth  Amendment.  A  plaintiff  may  sue  under 
§ 1983  for  police  behavior  that  “shocks  the  conscience,”  in‐
cluding  “conscience‐shocking  interrogation  tactics.”  Fox  v. 
Hayes, 600 F.3d 819, 841 (7th Cir. 2010), citing Rochin v. Califor‐
nia, 342 U.S. 165 (1952), and Wallace v. City of Chicago, 440 F.3d 
421, 429 (7th Cir. 2006). Determining what constitutes such be‐
havior can be difficult; the ultimate question is “whether the 
conduct is ‘too close to the rack and the screw.’” Id., quoting 
Rochin, 342 U.S. at 172. “[L]ying to, threatening, or insulting a 
suspect” does not shock the conscience. See id., citing Tinker v. 
Beasley, 429 F.3d 1324, 1329 (11th Cir. 2005). And the “official 
conduct ‘most likely to rise to the conscience‐shocking level’ 
is the ‘conduct intended to injure in some way unjustifiable 
by any government interest.’” Chavez v. Martinez, 538 U.S. 760, 
775 (2003), quoting County of Sacramento v. Lewis, 523 U.S. 833, 
849 (1998). 
    No reasonable juror could find that the tactics the police 
used with Cairel shock the conscience. They used ordinary in‐
terrogation tactics. They may have been particularly insistent, 
and may have even falsely promised relief if he cooperated, 

                                                 
“Brady‐type disclosure might be required” where “the government pos‐
sesses  evidence  that  would  exonerate  the  defendant  of  any  criminal 
wrongdoing but fails to disclose such evidence during plea negotiations 
or before the entry of the plea”). 
No. 14‐1711                                                              15 

but those tactics do not shock the conscience. See Fox, 600 F.3d 
at 841.  
    Plaintiffs contend that interrogation techniques acceptable 
in most cases should shock the conscience here because Cairel 
has  a  learning  disability.  Moore  said  in  his  affidavit  that  he 
told  defendants  that  Cairel  had  a  learning  disability.  That’s 
enough for us to assume for purposes of summary judgment 
that  defendants  were  aware  of  Cairel’s  disability  and  knew 
that  he  might  not  have  been  fully  able  to  understand  what 
was  going  on.  Nonetheless,  the  undisputed  facts  show  that 
Cairel appeared to participate fully in the interrogation, cor‐
rected errors in the written confession as needed, and said he 
was  treated  well  by  the  police.  The  district  court  correctly 
granted summary judgment to defendants on all federal‐law 
claims.4 
IV. State‐Law Claims 
   Plaintiffs  also  assert  two  state‐law  tort  claims:  malicious 
prosecution  and  intentional  infliction  of  emotional  distress. 
The  district  court  properly  granted  summary  judgment  on 
these claims, as well. 
      A. Malicious Prosecution 
   To establish a claim for malicious prosecution under Illi‐
nois  law,  plaintiffs  must  establish  five  elements:  (1)  com‐
mencement or continuation of an original proceeding; (2) ter‐
mination of the proceeding in favor of the plaintiff; (3) the ab‐
sence of probable cause; (4) malice; and (5) damages. Sang Ken 

                                                 
4 Because the district court correctly found no genuine issue on the merits, 

we need not address the district court’s other holding that this claim was 
time‐barred. 
16                                                      No. 14‐1711 

Kim v. City of Chicago, 858 N.E.2d 569, 574 (Ill. App. 2006). The 
failure to establish any one element bars recovery. Fabiano v. 
City of Palos Hills, 784 N.E.2d 258, 265 (Ill. App. 2002). On sum‐
mary judgment, defendants can prevail on such a claim if they 
demonstrate that no reasonable jury could find an absence of 
probable  cause  to  initiate the charges. Probable cause is de‐
fined as “a state of facts that would lead a person of ordinary 
care  and  prudence  to  believe  or  to  entertain  an  honest  and 
sound  suspicion  that  the  accused  committed  the  offense 
charged.” Id. at 266. For a malicious prosecution claim, prob‐
able cause is determined based upon the facts known to the 
prosecution at the time of filing, “not the actual facts of the 
case or the guilt or innocence of the accused.” Sang Ken Kim, 
858 N.E.2d at 574. 
   Plaintiffs argue there was no probable cause for two pri‐
mary reasons. Plaintiffs argue that the confessions  of  Cairel 
and Johnson cannot support probable cause because they co‐
erced Cairel’s confession and fabricated Johnson’s confession. 
Plaintiffs  also  contend  that  disparities  and  hesitation  in  the 
robbery  victims’  identifications  mean  they  also  cannot  sup‐
port  probable  cause.  The  undisputed  facts  show,  however, 
that the defendants had probable cause to arrest and charge 
Cairel and Johnson. 
    When Cairel was first charged, nothing about his confes‐
sion undermined probable cause to believe that his confession 
was true, that two victims had identified him as a robber, and 
that  he  had  committed  the  crimes  to  which  he  confessed. 
Johnson  presents  a  different  problem.  We  must  assume  on 
summary judgment that he did not in fact confess and that the 
detectives  fabricated  the  reported  confession.  We  could  not 
affirm summary judgment on the theory that his confession 
No. 14‐1711                                                        17 

provided  probable  cause.  Cf.  Washington  v.  Amatore,  781  F. 
Supp. 2d 718, 720 (N.D. Ill. 2011) (holding, in malicious pros‐
ecution case, that genuine issue of material fact about proba‐
ble cause based upon marijuana found in car precluded sum‐
mary  judgment  where  plaintiff  alleged  that  marijuana  was 
planted by defendant officer). 
    The  problem  for  plaintiffs  is  that  probable  cause  against 
Johnson  was  also  based  on  both  Cairel’s  confession  and  the 
identification by Micetich of Cairel and Johnson as the men 
who robbed him. See Aleman v. Village of Hanover Park, 662 F.3d 
897,  907  (7th  Cir.  2011)  (“Villanueva  cannot  be  said  to  have 
lacked probable cause in preparing the charge of aggravated 
battery  merely  because  he  based  the  charge  in  part  on  the 
worthless  ‘confession’  that  he  …  had  extracted  from  Ale‐
man.”); Nugent v. Hayes, 88 F. Supp. 2d 862, 869 (N.D. Ill. 2000) 
(“Even  excluding  all  of  the  evidence  Mr.  Nugent  claims  is 
tainted or concocted and including all of the evidence that Mr. 
Nugent believes is exculpatory, the remaining evidence and 
testimony  establishes  probable  cause  to  believe  that  Mr. 
Nugent [committed murder].”); Sang Ken Kim, 858 N.E.2d at 
578–79 (affirming summary judgment because probable cause 
existed at time of arrest despite later recantation of accusation 
and allegedly coercive interrogation). 
    Plaintiffs  have  offered  evidence  that  Micetich  expressed 
some hesitation during his initial identifications and that the 
identifications  did  not  match  his  earlier  descriptions  very 
well. However, it is undisputed that Micetich did in fact iden‐
tify Cairel and Johnson as the men who robbed him the night 
before and that Micetich remained confident in his identifica‐
tion after that. Micetich and Arias’s eyewitness identifications 
were sufficient to establish probable cause. See Askew v. City 
18                                                       No. 14‐1711 

of Chicago, 440 F.3d 894, 896–97 (7th Cir. 2006) (“the sort of in‐
consistencies and glitches that characterize real investigations 
do  not  disentitle  police  to  rely  on  eyewitness  statements”); 
People v. Smith, 630 N.E.2d 1068, 1080 (Ill. App. 1994) (“Infor‐
mation leading to the arrest of the defendant has been consid‐
ered reliable where that information was supplied by the vic‐
tim of the crime or an eyewitness to it.”). Because defendants 
had  probable  cause  when  the  criminal  complaint  was  filed, 
plaintiffs’  malicious  prosecution  claim  cannot  survive  sum‐
mary judgment. See Fabiano, 784 N.E.2d at 265. 
      B. Intentional Infliction of Emotional Distress 
    Plaintiffs also assert a state law claim for intentional inflic‐
tion of emotional distress based on the defendants’ interroga‐
tion  tactics.  An  intentional  infliction  of  emotional  distress 
claim  under  Illinois  law  requires  proof  of  three  elements: 
“First, the conduct involved must be truly extreme and outra‐
geous.  Second,  the  actor  must  either intend that  his  con‐
duct inflict severe emotional distress, or know that there is at 
least  a  high  probability  that  his  conduct  will  cause  se‐
vere emotional distress.  Third,  the  conduct  must  in  fact 
cause severe emotional distress.” Feltmeier  v.  Feltmeier,  798 
N.E.2d 75, 80 (Ill. 2003) (emphasis omitted), quoting McGrath 
v. Fahey, 533 N.E.2d 806, 809 (Ill. 1988). “Extreme and outra‐
geous” conduct does not include “‘mere insults, indignities, 
threats,  annoyances,  petty  oppressions,  or  other  trivialities.’ 
Instead, the conduct must go beyond all bounds of decency 
and be considered intolerable in a civilized community.” Ho‐
naker  v.  Smith,  256  F.3d  477,  490  (7th  Cir.  2001),  quoting 
McGrath, 533 N.E.2d at 809.  
No. 14‐1711                                                           19 

     Illinois courts generally consider three non‐exclusive fac‐
tors to decide whether conduct is objectively extreme and out‐
rageous in particular cases. See id. at 490–92 (collecting cases). 
First, courts examine the degree of power or authority the de‐
fendant holds over the plaintiff. Id. at 490–91. This factor car‐
ries greater weight where an encounter is atypically severe for 
the situation, such as where a police officer berates a sexual 
assault victim instead of assisting the victim and the victim’s 
endangered children. E.g., Doe v. Calumet City, 641 N.E.2d 498, 
507–08 (Ill. 1994), implicit overruling on other grounds recog‐
nized by DeSmet ex rel. Estate of Hays v. County of Rock Island, 
848  N.E.2d  1030,  1043  (Ill.  2006).  Second,  courts  consider 
whether  the  defendant  knew  the  plaintiff  was  particularly 
susceptible  to  emotional  distress  and  acted  inappropriately 
despite that knowledge. Honaker, 256 F.3d at 492. Third, courts 
consider “whether the defendant reasonably believed that his 
objective was legitimate; greater latitude is given to a defend‐
ant pursuing a reasonable objective even if that pursuit results 
in  some  amount  of distress  for  a  plaintiff.”  Id.  at  491,  citing 
McGrath, 533 N.E.2d  at 810. Police officers, for example, are 
entitled to perform their law enforcement responsibilities as‐
sertively. See id. 
    Plaintiffs  argue  that  defendants’  positions  of  power  and 
Cairel’s  emotional  susceptibility  combined  to  render  their 
conduct  outrageous.  Defendants’  positions  of  power  as  law 
enforcement would be a problem, however, only if their ac‐
tions were far out of bounds for an interrogation of a lawfully 
arrested suspect. Plaintiffs do not claim that defendants used 
anything other than ordinary interrogation tactics. 
   Cairel’s cognitive impairment also did not render defend‐
ants’  actions  extreme  and  outrageous.  Again  assuming  on 
20                                                           No. 14‐1711 

summary judgment that the officers were told that Cairel had 
a  learning  disability  and  took  special  education  classes,  the 
officers did not act inappropriately. A learning disability does 
not  necessarily  mean  a  person  is  unusually  susceptible  to 
emotional distress or unable to participate in an investigation. 
At any rate, Cairel appeared to the officers to participate fully 
in the interrogation. He even told the prosecutor that the po‐
lice had treated him well throughout the interrogation. Taken 
together, this evidence undermines the claim that defendants 
acted outrageously despite knowing of his disability. 
    Finally, defendants had legitimate law enforcement objec‐
tives in interrogating plaintiffs. The defendants were attempt‐
ing to stop a series of robberies by police impersonators, and 
they  lawfully  arrested  several  men  who  they  believed  were 
responsible. The defendants were entitled to try to solve the 
crimes by investigating and interrogating the plaintiffs. 
     “[A]n average member of the community” would not “ex‐
claim, ‘Outrageous!’” upon learning of defendants’ actions in 
this  case.  Doe,  641  N.E.2d  at  507  (internal  quotation  marks 
omitted), quoting Restatement (Second) of Torts § 46 cmt. d. 
Defendants’  interrogations  did  not  depart  from  reasonable 
and ordinary police practices and thus  cannot be said  to be 
“beyond  all  bounds  of  decency”  as  required  for  outrageous 
and extreme conduct under Illinois law. Honaker, 256 F.3d at 
490.  As  with  plaintiffs’  federal  claims,  neither  of  plaintiffs’ 
                                                             5
state‐law claims can survive summary judgment.  
      The judgment of the district court is AFFIRMED. 

                                                 
5 We need not address the district court’s finding that the claim was barred 

by the statute of limitations.